Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-8, 14-16, 24, 27-33, and 39-41 remain rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PLOS Medicine, 2006, 10:e420; pages 1-10, IDS entered on 23 May 2018),  Blair et al. (Cancer research, 1997, 57:152-15, IDS entered on 23 May 2018), van den Heuvel et al. (Cancer Biology & Therapy, 2012, 13:1185-1194, IDS entered on 23 May 2018), Gorrini et al., (Nature Review, 2013, 12:931-947, IDS entered on 23 May 2018), and Li et al.  (US20130157998A1, IDS entered on 23 May 2018) as evidenced by Huang et al. (Journal of Biological Chemistry, 2018, 293:3535-3545).
Singh et al teaches KEAP1 negatively regulates NRF2 activity (Abstract, in particular). Singh et al. teaches detecting deregulation of the NRF2/KEAP1 pathway comprising performing systematic analysis of the KEAP1 genomic locus in tumors of NSCLC (entire document, specifically note "abstract", figure 2 and table 1 in particular).  Singh et al. teaches NSCLC cells with a somatic mutation in KEAP1 have deregulation of KEAP1 resulting in activation of NRF2 (Abstract, entire document, specifically figure 2 in particular).  The NSCLC cells that have deregulation of KEAP1 of Singh et al. include deregulation of DNA hypermethylation in the promoter region of KEAP1, accumulation of p21, induction of NRF2 by K-Ras, or modification of the KEAP1 cysteine residues (entire document, specifically note figures 2 and table 1 in 
Singh et al. does not describe the NSCLC cells that have deregulated NRF2 activity with increased levels of glutathione as “overproducing” glutathione or specifically teach said method further comprise of administering a GLS-1 inhibitor, wherein the GLS-1 inhibitor is IACS-011393 (table 1).  However, these deficiencies are made up in the teachings of Blair et al., Van der Heuvel et al., Gorrini et al. and Li et al.
Blair et al. teaches that non-small-lung cancer cells have elevated levels of glutathione (entire document, specifically note abstract and table 1 in particular).  Blair et al. further teaches that small-lung cancer also have elevated levels of glutamate, which is needed to produce glutathione (entire document, specifically note table 1 in particular).  Blair et al. teaches that glutathione protect the cell from oxidative stress and contributes to radiation and chemotherapy resistant (entire document, specifically page 152, left column, 2nd paragraph in particular).
Van der Heuvel et al. teaches that glutamate is converted to glutathione to protect cancer cells from oxidative stress (entire document, specifically, page 1185 in particular).  Van der Heuvel et al. teaches that many small-lung cancer cells depend on glutamate for cell growth and have higher levels of glutamate (entire document, specifically note "abstract" and figure 2 in particular).  Van der Heuvel et al. teaches that GLS1 is essential for generating glutamate in the small-lung cancer cells (entire document, specifically page 1187, see “GLS1 is the rate-limiting enzyme in glutaminolysis in Gln-dependent NCI-H1703 cells"; figure 3 in particular).  Van der Heuvel et al. further teaches that GLS1, particularly the expression of GAC isoform is st full paragraph).
Gorrini et al. teaches that inactivation of KEAP1 by KEAP1 mutations leads to the activation of NRF2 to drive the expression of anti-oxidant genes (entire document, specifically pages 932 and 936, see “ROS as sensors and modulators in cell signaling” in particular).  Gorrini et al. teaches that NRF2 is a main regulator of glutathione production by inducing the expressions of genes glutamine-cysteine ligase complex, GCLC and GCLM, which mediate the conversion of glutamate to glutathione (entire document, specifically note page 933 in particular).  Gorrini et al. teaches that GLS-1 activity generates the glutamate that is used by the NRF2 target genes to generate glutathione (entire document, specifically note the model above, and figures 2 and 5 in particular).  Gorrini et al. teaches glutathione is an anti-oxidant that is essential for cell survival and redox homeostatsis (entire document, specifically Box 1 in particular). Gorrini et al further teaches both NRF2 and Glutathione maintain redox balance of a cell (Figure 1, in particular).
Li et al. teaches a method of treating non-small cell lung cancer comprised of administering a GLS-1 inhibitor that is the same as instant IAC-011393, which will bind to a pocket in the “vicinity” of Leu 321, Ph322, L3u323 and Tyr394 of GLS-1  (entire document, specifically paragraph 0005-0015; 0017 and 0085 in particular).  Li et al. teaches said inhibitor 
The figure below illustrates how, based on the cited references, KEAP1 inactivation protects cancer cells from oxidative stress by permitting uncoupled NRF2 to increase conversion of Glutamate (which is generated by Glutamine lysed by glutaminase (GLS-1)-mediated “glutaminolysis” of Glutamine) into Glutathione – leading to “overproduction” of Glutatione. Glutathione, downstream of glutaminolysis, is a determinant of redox homeostasis/balance of a cell (Box 1 of Gorrini et al).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to identify and treat a human NSCLC patient, such as that of Singh et al, that (i) is dependent upon glutaminase-mediated (GLS-1-mediated) glutaminolysis resulting in Glutathione overproduction and protection for oxidative stress and redox homeostasis/balance and (ii) harbors a mutation in KEAP1 that deregulates KEAP1 and activates NRF2, resulting in increased Glutathione overproduction and protection for oxidative 
	In the Reply of 9/27/21, Applicant argues the cited references do not teach or suggest that NSCLC cells that overproduce glutathione would be deficient in alternate mechanisms for 
	The amendments to the claims and the arguments found in the Reply of 9/27/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach or suggest that NSCLC cells that overproduce glutathione would be deficient in alternate mechanisms for maintaining redox balance, the cells of the cited references with KEAP1 mutations are equivalent to cells of the instant claims. The claims are not limited to NSCLC cells that overproduce glutathione deficient in any particular “alternate mechanisms for maintaining redox balance” not taught by the cited references. Further, the combination of cited references renders obvious a method of administering GLS-1 inhibitor to NSCLC cells with such KEAP1 mutations to block overproduction of glutathione and block protection from oxidative stress for the reasons stated above.
	In regards to the statement that Koppula et al (iScience, 2021, 24: 102649) teaches NRF2/KEAP1 mutant cells generate higher levels of glutathione, this is predictable based on Gorrini et al. Gorrini et al. teaches that inactivation of KEAP1 by KEAP1 mutations leads to the activation of NRF2 to drive the expression of anti-oxidant genes (entire document, specifically pages 932 and 936, see “ROS as sensors and modulators in cell signaling” in particular).  Gorrini et al. teaches that NRF2 is a main regulator of glutathione production by inducing the expressions of genes glutamine-cysteine ligase complex, GCLC and GCLM, which mediate the conversion of glutamate to glutathione (entire document, specifically note page 933 in particular). Therefore, based on the teachings of Gorrini et al., cells with KEAP1 mutations that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642